Exhibit 10.3

PLANNING MANAGEMENT SERVICES AGREEMENT

THIS CONSTRUCTION MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is made and
entered into as of this 15TH day of June, 2007 to be effective as of June 15th,
2007 (the “Effective Date”) by and between Theriac Enterprises of Lakewood
Ranch, LLC, a limited liability company (“Owner”) and Devoto Construction of
Southwest Florida, Inc., a Florida corporation (“Devoto”).

RECITALS:

A. Owner is the owner of that certain real property located at Town Center
Parkway, Lakewood Ranch, Florida (the “Property”).

B. Devoto is a wholly owned subsidiary of Radiation Therapy Services, Inc., a
Florida corporation (“RTSI”), a developer and operator of radiation therapy
centers.

C. Owner desires to develop the Property as a radiation therapy center meeting
the standards and requirements of RTSI for a radiation therapy center under its
21st Century Oncology flagship brand (the “Project”) and requires construction
management services to ensure completion of the Project.

D. Devoto has expertise in providing construction management services.

E. Owner desires to retain Devoto to oversee construction of the Project, act as
a liaison between Owner and all architects, engineers, contractors, suppliers
and government agencies and provide Owner with construction management services
regarding the Project as herein provided.

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

SECTION 1

CONSTRUCTION MANAGEMENT

1.1 Construction Manager. Owner does hereby employ Devoto as its sole and
exclusive construction manager for the Project. Devoto shall oversee
construction of the Project, act as a liaison between Owner and all architects,
engineers, contractors, suppliers and government agencies regarding the Project
and provide construction management services including ensuring qualified
engineers, architects, contractors and suppliers are used, monitoring
construction schedules, on-site construction inspection, monitor compliance with
plans and specifications, review change orders, contract administration,
providing Owner with status updates and such other management services related
to the Project as is reasonably necessary to ensure completion of the Project
(the “Services”).



--------------------------------------------------------------------------------

1.2 Management Fee. Owner shall pay to Devoto a management fee equal to 23.5% of
the cost of the Project which shall be payable in [Monthly] installments during
the process of the Project. Devoto’s fees for its Services shall be invoiced to
Owner and shall be payable by Owner to Devoto within thirty (30) days of the
date of the invoice. Invoices not paid within such thirty (30) day time period
shall bear interest at the lesser of eighteen percent (18%) or the maximum
contract rate of interest allowable by law.

1.3 Indemnity. Owner recognizes and agrees that it is solely responsible for the
design, development and construction costs of the Project including without
limitation the costs of architectural, engineering, construction and supplier
goods and services rendered by third parties in connection with the Project and
Owner shall, at Owner’s sole expense, indemnify, defend and hold Devoto harmless
of, from and against any and all such costs. This Section 1.3 shall survive the
termination or expiration of this Agreement.

1.4 Termination. This Agreement shall remain in effect until the Project is
completed or abandoned and may be terminated by either party prior to such time
upon thirty (30) days written notice to the other party or immediately upon
mutual written consent of the parties.

SECTION 2

GENERAL PROVISIONS

2.1 Binding Effect. Subject to any provision hereof restricting assignment, this
Agreement shall be binding upon and inure to the benefit of the executing
parties and their respective successors and assigns.

2.2 Costs and Attorneys’ Fees. If any party to this Agreement brings or
commences any legal action or proceeding to enforce any of the terms of this
Agreement (or for damages by reason of an alleged breach of this Agreement), the
prevailing party in such action shall be entitled to recovery of all costs and
expenses of litigation, including reasonable attorneys’ fees and costs, as part
of its judgment. The prevailing party shall also be entitled to recovery of all
costs and expenses, including reasonable attorneys’ fees, in enforcing any
judgment awarded to it.

2.3 Relationship of Parties. Nothing contained in this Agreement shall be deemed
or construed, either by the parties hereto or by any third party, to create any
partnership, joint venture or other association between Owner and Devoto.

2.4 Notices. All notices, including deliveries of documentation (i.e., plans and
contracts) for review and approval herein shall be sent by either personal
delivery, a reputable overnight courier which keeps receipts of delivery (such
as UPS or Federal Express), or through the facilities of the United States Post
Office, postage prepaid,

 

2



--------------------------------------------------------------------------------

certified or registered mail, return receipt requested. Any such notice shall be
effective upon delivery, if delivered by personal delivery or overnight courier,
and seventy-two (72) hours after dispatch, if mailed in accordance with the
above. Notices to the respective parties shall be sent to the following
addresses unless written notice of a change of address has been previously given
pursuant hereto:

 

To Owner:

   Theriac Enterprises of Lakewood Ranch, LLC    2234 Colonial Blvd.    Fort
Myers, FL 33907    Attention: Daniel E. Dosoretz, M.D.

To Devoto:

   Devoto Construction of Southwest Florida, Inc.    2234 Colonial Boulevard   
Fort Myers, FL 33907    Attn: David Watson    Phone: (239) 931-7281    Fax:
(239) 931-7380

2.5 Consents. Whenever in this Agreement a party is, or may be, called upon to
give its consent or approval to any action, except as otherwise specifically
provided herein, the consent or approval shall not be unreasonably withheld or
delayed.

2.6 Entire Agreement; Modification. This Agreement (including the Recitals set
forth at the beginning of this Agreement, all of which are incorporated herein
by this reference) embodies and constitutes the entire understanding between the
parties with respect to the transaction contemplated herein. All prior or
contemporaneous agreements, understandings, representations and statements, oral
or written, are merged into this Agreement. Neither this Agreement nor any
provision hereof may be waived, modified, discharged, or terminated except by an
instrument in writing signed by the party against which the enforcement of such
waiver, modification, amendment, discharge or termination is sought, and then
only to the extent set forth in such instrument.

2.7 Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of Florida.

2.8 Headings. Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.

2.9 Interpretation. Whenever the context hereof shall so require, the singular
shall include the plural, the male gender shall include the female gender and
the neuter, and vice versa, and the use of the terms “include,” “includes” and
“including” shall be without limitation to the items which follow.

2.10 Severability. In case any one or more of the provisions hereof shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity,

 

3



--------------------------------------------------------------------------------

illegality or unenforceability shall not affect any other provision hereof, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

2.11 Joint Drafting. The parties acknowledge that each has played an equal part
in the negotiation and drafting of this Agreement, and in the event any
ambiguities should be realized in the construction or interpretation of this
Agreement, such ambiguities shall not be construed against either party solely
on account of authorship.

2.12 Time is of the Essence. The parties acknowledge that time is of the essence
for each time and date specifically set forth in this Agreement.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.

 

“Owner”

 

By:

 

/s/ Daniel E. Dosoretz

Name:

  Daniel E. Dosoretz

Title:

  Manager

“Devoto”

DEVOTO CONSTRUCTION OF SOUTHWEST FLORIDA, INC.

By:

 

/s/ David Watson

Name:

  David Watson

Title:

  CFO

 

5